Citation Nr: 1754408	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  11-94 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and based on housebound status.

2.  Entitlement to specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1960 to April 1964 and from September 1970 to June 1973.

This matter is on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery. Alabama. 

The Board notes that the Veteran requested a hearing before the Board in his VA Form 9.  However, in a March 2017 correspondence, the Veteran withdrew his request for a hearing.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The claim for specially adapted housing or a special home adaptation grant is addressed in the REMAND section of this decision and is being REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran requires the assistance of another person in meeting his daily needs such as dressing, and protecting himself from the hazards and dangers of his daily environment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC by reason of the need for regular aid and attendance of another person have been met.  38 U.S.C. §§ 1114, 1502, 1521, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to SMC based on aid and attendance as a result of his service-connected disabilities.  

In addition to any benefits already received, a veteran may also be entitled to SMC benefits where there is an established need for regular aid and attendance.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b)(3) (2017).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.

A veteran will be considered to be in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2017).  See also 38 C.F.R. § 3.350(b), (c) (2016).

The criteria to be considered in establishing a factual need for aid and attendance include:
* The inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; 
* Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); 
* Inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; 
* Inability to attend to the wants of nature; or, 
* Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.
See 38 C.F.R. § 3.352(a).

Being bedridden is a proper basis for the determination.  "Bedridden" is that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a) (2017).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id. 

In this case, the evidence indicates that SMC is warranted based on a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2017).  Specifically, the Board relies on the opinions of the VA examiners who evaluated the Veteran's symptoms in February 2013 and September 2014.  For instance, at his February 2013 VA examination, the examiner indicated that the Veteran's PTSD, vertigo, and diabetes significantly affected his ability to protect himself from his environment.  Specifically, he had numerous episodes related to his PTSD, vertigo, and diabetes during the week which "put him at risk for falls and self-injury" and "requires constant attendance due to this."  Moreover, the Veteran had significant functional impairment due to his degenerative joint disease.  As such, he was unable to ambulate outside the home, dress, or performing basic grooming without assistance.  

In September 2014, the VA examiner indicated that the Veteran's service-connected disabilities including osteoarthritis, left knee replacement, and diabetes restricted his activities and functions.  Further, the examiner opined that the Veteran was "homebound" and required nursing home care.  In fact, he was only able travel outside his home for medical appointments and required the assistance of a medical escort.  The examiner also indicated that the Veteran was receiving care 24 hours a day.  Moreover, the Veteran was a fall risk, required "multiple and complex" medication management, and was unable to prepare his own meals.  The Veteran's left knee and PTSD disabilities also affected his ability to ambulate and function within his home.  

The medical evidence also includes records from the Veteran's private healthcare provider.  Specifically, the Veteran had an in-home private healthcare provider who assisted with the following: bathing; standing/sitting; getting in/out of bed; eating; walking; dressing/undressing; taking medications; private transportation; lawn-care; house cleaning; and also provided on-call services 24 hours a day.  

Therefore, the Board finds that the evidence is at least in equipoise for entitlement to SMP based on the need for aid and attendance.

Additionally, as the Board finds that this benefit is warranted, he is legally precluded from also obtaining SMC for housebound status under 38 C.F.R. § 3.350 (2016).  SMC based on housebound status is a lesser benefit than SMC at the aid and attendance rate.  See 38 U.S.C.A. § 1114(l), (s); 38 C.F.R. § 3.350(i).  The grant of SMC at the aid and attendance rate renders the housebound issue moot. 

As the Veteran's claim is being granted, no further discussion of VA's duties to notify and assist is necessary at this time.  


ORDER

SMC by reason of the need for regular aid and attendance of another person is granted.


REMAND

The Veteran is claiming entitlement to benefits for adapted housing or, in the alternative, a special adaption grant.  Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C. § 2101(a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: 
* The loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 
* Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; 
* The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 
* The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;
* The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; 
* Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; or
* Service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a , Diagnostic Code 8017. 
38 C.F.R. § 3.809(a) & (d) (2016). 

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

If entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he has compensation based on permanent and total service-connected disability that includes: 
* The anatomical loss or loss of use of both hands;
* Blindness in both eyes with 5/200 visual acuity or less;
* Contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk due to burns; or,
* Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). 
38 C.F.R. §  3.809a(b) (2016). 

In this case, service connection is presently in effect for posttraumatic stress disorder (PTSD), left total knee arthroplasty, type II diabetes mellitus, degenerative joint disease of the lumbar spine, hearing loss, impairment of the left knee, tinnitus, traumatic arthritis of the left knee, benign positional vertigo, and erectile dysfunction.  Not all of these disabilities pertain to the aforementioned criteria, and the Veteran is not service connected for ALS, any burn injuries, or any pulmonary diseases.  However, his service-connected spine and knee disorders certainly impact locomotion, and, given that he has not been examined since September 2014 (as described above), more than three years ago, the Board cannot exclude the possibility of diabetic neuropathy and retinopathy as complications of his service-connected type II diabetes mellitus.  A new VA examination is thus "necessary" under 38 C.F.R. § 3.159(c)(4) to address the considerations under 38 C.F.R. §§  3.809(c) and 3.809a(b).  

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to supplement the record with additional medical or other evidence.

2.  The Veteran should next be afforded a VA medical examination, with an appropriate examiner, to address his eligibility to specially adapted housing or a special home adaptation grant.  The examiner, who is requested to review the claims file, is directed to the list of service-connected disabilities contained in a January 2015 rating decision and, after all necessary testing, is requested to address whether any of these service-connected disabilities result in the following: 
* The loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 
* Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; 
* The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 
* The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;
* The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; 
* The anatomical loss or loss of use of both hands; or 
* Blindness in both eyes with 5/200 visual acuity or less;
All opinions must be supported by a rationale in a typewritten report.  

3.  Then, the claim for eligibility to specially adapted housing or special home adaptation grant must be readjudicated.  If the determination of this claim remains less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


